Citation Nr: 0801022	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-36 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date for a grant of a total 
disability evaluation based on individual unemployability 
(TDIU), prior to January 7, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from March 1967 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 31, 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In that rating decision, the RO granted the 
veteran's claim for a TDIU, effective January 7, 2005.  The 
veteran appeals for an earlier effective date.

In October 2005, the RO issued the veteran a statement of the 
case (SOC) regarding his claims for higher ratings for his 
service-connected peripheral neuropathy of the right and left 
lower extremities.  Later in October 2005, the veteran 
expressed in writing his desire to withdraw the appeal of 
these latter claims.  Accordingly, the only issue in 
appellate status is entitlement to an effective date for the 
grant of TDIU prior to January 7, 2005.  See 38 C.F.R. 
§ 20.204 (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he should have been assigned an 
effective date earlier than January 7, 2005 for the grant of 
TDIU.  He asserts that he filed an earlier informal claim for 
a TDIU.  In addition, he and his representative claim that 
entitlement to the benefit in question should be established 
from the last date of his full-time employment.

Upon review of the record, the Board finds that a remand is 
required in order that the veteran may be issued an 
additional notification letter pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  Subsequently, if the 
benefit is not granted, the veteran should be issued a 
supplemental statement of the case that considers all the 
evidence in the claims file.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board notes that there is a VCAA Notice Response form of 
file that the veteran submitted in April 2006.  He indicated 
that he had no other information or evidence to give VA to 
substantiate his claim.  The Board notes, however, that the 
last VCAA notification of record was issued in April 2005, 
prior to the date the rating decision granting TDIU was 
issued.  There is no evidence in the claims file that the 
veteran was issued an additional VCAA letter and the Board 
can not provide conjecture regarding what an additional VCAA 
letter contained, if provided and not included in the claims 
file.  There is no evidence in the claims file that the 
veteran has been provided notice regarding how an effective 
date is established.  The veteran must be provided such 
notice.  Upon remand, therefore, the veteran should be 
provided such a notice that complies with Dingess.

In addition, within 90 days of the mailing of notice that his 
appeal was certified to the Board, the veteran submitted 
additional evidence.  This evidence related to the veteran's 
last period of employment.  He did not submit a waiver of 
initial review of this evidence by the agency of original 
jurisdiction, the RO in this instance.  See 38 C.F.R. 
§ 20.1304 (2007); see also 38 C.F.R. §§ 19.31, 19.37 (2007).  
To the extent that this evidence could possibly be relevant, 
and the veteran's representative makes that argument, if the 
benefit sought is not granted upon remand, the AMC/RO should 
consider such evidence when issuing the supplemental 
statement of the case.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.  The letter must address 
the evidence and information needed for 
the veteran to substantiate the claim 
for an earlier effective date for the 
grant of TDIU, and specifically inform 
the veteran to send in any evidence that 
he submitted an earlier informal claim 
related to TDIU.

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claim.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claim.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Thereafter, the veteran's claim must 
be readjudicated on the basis of all of 
the relevant evidence of record, to 
include any evidence received after the 
SOC was issued in October 2005, and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed 
for a response, before the record is 
returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).


